DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claims 1 and 20 each requires “an internal shell that is completely sealed and which includes at least one connection point…and connecting at least one exhaust system component to the internal shell at the connection point to provide at least one acoustic volume,” and further that “the exhaust system component comprises a component housing defining an internal cavity that receives at least one gas treatment element.”  Applicant’s disclosure requires a neck element (Figures 2-5a, #54) that connects the component housing (36) having a gas treatment element (catalyst/filter element #42) to a connection point (#84 in Figure 5a) on the internal shell (#30a/b or #82).  The claims currently imply a direct connection of the component housing to the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, 25 and  27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Hu (7,588,007).
	With respect to Claim 1, Wirth teaches a method of forming an acoustic volume (Figures 1-3, #6) in a vehicle component (1) comprising: providing a vehicle frame member (1) that includes a hollow cavity (10); forming an internal shell (9) that is completely sealed and which includes at least one connection point (defined by portion of #9 that connects to connection line #7, see Figure 4 for example); locating the internal shell (9) within the hollow cavity (10); and connecting at least one exhaust system (3) component (2/8) to the internal shell (7) at the connection point (defined by portion of #9 that connects to connection line #7) to provide at least one acoustic volume (6) (Col. 5, Lines 10-46).  Wirth fails to teach wherein the at least one exhaust system component comprises a component housing defining an internal cavity that receives at least one exhaust gas treatment element.  Hu teaches wherein it is known to connect at least one exhaust system component (Figures 8-13, #78) to an acoustic volume (#80 – will be the internal shell #7 of Wirth, when combined) at the connection point (could be point wherein volume #80 connects to exhaust pipe #72 immediately upstream and downstream of catalytic converter #78) to provide at least one acoustic volume (80, when combined) wherein at least one exhaust system component (78) comprises a component housing (defined by housing of #78) defining an internal cavity (clearly seen) that receives at least one exhaust gas treatment element (note that #78 is a catalytic converter – Coil. 8, Lines 1-7).  Because the use and function of catalytic converters to purify or remove contaminants from exhaust gas in exhaust systems are well known and obvious, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth, with the apparatus of Hu, so as to further purify exhaust gas within the exhaust system, as is well known in the art.
	With respect to Claim 7, Wirth teaches including forming a plurality of acoustic volumes (6) in the vehicle frame member (1/10), wherein each acoustic volume (6) has a corresponding internal shell (9).  
	With respect to Claim 8, Wirth teaches wherein the vehicle frame member (1) comprises an engine sub-frame that is configured to at least partially support an engine (2).  Although the sub-frame is not explicitly show, it is inherent that in the vehicle show, there must part an engine sub-frame, or equivalent structure to support engine #2 as is well known in the art.  
	With respect to Claim 9, Wirth teaches wherein the vehicle frame member (1/10) comprises a structural side-support beam and/or cross-support beam extending between side-support beams (Col. 5, Lines 40-46).
	With respect to Claim 10, Wirth and Hu relied upon for the reasons and disclosures set forth above.  Wirth further teaches wherein vehicle frame member forms the hollow cavity (10).  Wirth and Hu fail to explicitly wherein the vehicle frame member comprises a solid structure and including modifying the vehicle frame member to form the hollow cavity.  However, the Examiner takes official notice that it would have been an obvious matter of design choice to either use an existing cavity #10 to form the acoustic volume, or to create or modify a “solid” or non-hollow portion of the frame member #1 to form a hollow cavity #10 in order accommodate the acoustic volume #6 in a desired location.
	With respect to Claim 11, Wirth teaches wherein the at least one exhaust component (2/8) comprises an upstream portion of a vehicle exhaust system and including providing a pipe (8) that connects the acoustic volume (6) in parallel to the upstream portion of the vehicle exhaust system (3).  
	With respect to Claim 12, Wirth teaches including providing a first component (could be the unlabeled, but inherent exhaust manifold connected between engine #2 and exhaust pipe #8) that receives exhaust gas output from an engine (2) and fluidly coupling a second component (could be exhaust pipe 8 and/or any other exhaust system component attached to system #3) to the first component (defined by exhaust manifold connected between engine #2 and exhaust pipe #8) to define the upstream portion of the vehicle exhaust system (3).
	With respect to Claim 13, Wirth and Hu wherein the first component comprises an exhaust manifold (Wirth, #2; Hu, #10) or turbocharger, and wherein the second component comprises a catalytic converter (Hu, #78) that includes the component housing and the at least one exhaust gas treatment element (as defined in claim 1 above).
	With respect to Claim 14, Wirth teaches wherein the acoustic volume (Wirth #6, when combined with Hu #80) comprises a parallel volume connected to the exhaust system component (Wirth #8, when combined with Hu #78/72).  
	With respect to Claim 25, Wirth and Hu teach including providing a vehicle exhaust system (Wirth, Figures 1-3, when combined with Hu catalytic converter #78) having a hot end (upstream end having #78, identical Applicant’s hot end) that is located immediately downstream of an engine (Hu, #10) and a cold end (Wirth, downstream end having downstream-most muffler volume #5; Hu, downstream end having muffler #74) that is downstream of the hot end, and wherein an exhaust gas temperature at the hot end is higher on average than at the cold end (in the same way as Applicant’s), and including positioning the component housing (Hu, #78) immediately downstream of an engine exhaust manifold (70) or turbocharger and upstream from a muffler (Wirth, downstream-most of #5; Hu, #74) in the cold end.  
	With respect to Claim 27, Wirth and Hu teaches wherein the at least one exhaust system component comprises a catalytic converter (Hu, #78) that includes the component housing and the at least one exhaust gas treatment element (as defined in claim 19 above).
	With respect to Claim 28, Wirth and Hu teaches wherein the component housing (Hu, #78) includes a center housing portion the encloses the at least one exhaust gas treatment element (i.e. catalyst of catalytic converter), an inlet cone (defined by immediately upstream conical portion) that directs exhaust gas flow into the at least one exhaust gas treatment element, and an outlet cone (defined by immediately downstream conical portion) that directs treated exhaust gas flow exiting the at least one exhaust gas treatment element into an outlet pipe (portion of pipe #72 connected downstream of housing #78), and including connecting the at least one acoustic volume (80, when combined) to at least one of the inlet cone, center housing portion, or outlet cone (clearly seen).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Hu (7,588,007), as applied to claim 1 above, and further in view of Hines (2009/0025993).
	With respect to Claim 2, Wirth and Hu are relied upon for the reasons and disclosures set forth above.  Wirth further teaches forming the internal shell (9) from plastic by an unspecified forming method (Col. 6, Lines 12-13).  Wirth and Hu fail to explicitly teach by blow molding forming the internal shell by blow molding.  Hines teaches wherein it is known to form a similar plastic volume/duct component within a vehicle frame by a blow molding method ([0022]).  Because Wirth teaches forming a plastic body inside a vehicle frame without specifying the method for forming said plastic body, and Hines teaches forming a similar plastic body inside a vehicle frame by a number of different well-known plastic forming methods, including blow molding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth as modified, with the apparatus of Hines, to provide simple substitution of one known plastic body forming method for another, to provide the predictable result of successfully forming the plastic acoustic volume of Wirth when using the blow molding method of  Hines.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
	With respect to Claim 3, Wirth teaches wherein the internal shell (9) is formed from a plastic or composite material (Col. 6, Lines 12-13).  
	With respect to Claim 4, Wirth teach wherein the connection point (Wirth, defined by portion of #9 that connects to connection line #7, see Figure 4 for example; Hu, defined by point wherein volume #80 connects to exhaust pipe #72 immediately upstream and downstream of catalytic converter #78, when combined) comprises at least one opening (clearly seen) resulting from a blow molding process (as taught by Hines, when combined).  
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of in view of Hu (7,588,007) and Hines (2009/0025993), as applied to claim 2 above, and further in view of Flehmig (9,969,433).
	With respect to Claim 5, Wirth, Hu and Hines are relied upon for the reasons and disclosures set forth above.  Wirth, Hu and Hines further teach a vehicle frame (Wirth, #1) having a hollow cavity (Wirth, #10), and blowing molding material (as taught by Hines, when combined) into the hollow cavity (Wirth, #10) to form the internal shell (Wirth, #9).  Wirth, Hu and Hines fail to explicitly teach providing the vehicle frame member as at least first and second outer shells that enclose the hollow cavity and attaching the first and second outer shells to each other.  Flehmig teaches wherein it is known to form a vehicle frame member (Figures 1-9, #2) as at least first (4) and second (18) outer shells that enclose the hollow cavity (of hollow profile #2) and attaching the first (4) and second (18) outer shells to each other.  Because Wirth teaches a hollow vehicle frame component without specifying the method for forming said hollow vehicle frame component, and Flehmig teaches forming a similar hollow vehicle frame component formed by attaching first and second outer shells to form said hollow frame component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth as modified, with the apparatus of Flehmig, to provide simple substitution of one known hollow vehicle frame component forming method for another, to provide the predictable result of successfully forming the hollow vehicle frame component of Wirth when using the half shell method of  Flehmig.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Hu (7,588,007), as applied to claim 1 above, and further in view of Flehmig (9,969,433).
	With respect to Claim 6, Wirth and Hu are relied upon for the reasons and disclosures set forth above.  Wirth further teaches a vehicle frame (1) having a hollow cavity (10), and forming the internal shell (9) prior to inserting it within the hollow cavity (10) (Col. 5, Lines 36-39).  Wirth and Hu fail to explicitly teach providing the vehicle frame member as at least first and second outer shells that enclose the hollow cavity and forming the internal shell prior to attaching the first and second outer shells to each other.  Flehmig teaches wherein it is known to form a vehicle frame member (Figures 1-9, #2) as at least first (4) and second (18) outer shells that enclose a hollow cavity (of hollow profile #2) and forming the internal shell (of With, #9, as described above) prior to attaching the first (4) and second (18) outer shells to each other, when combined.  Because Wirth teaches a hollow vehicle frame component without specifying the method for forming said hollow vehicle frame component, and Flehmig teaches forming a similar hollow vehicle frame component formed by attaching first and second outer shells to form said hollow frame component, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth as modified, with the apparatus of Flehmig, to provide simple substitution of one known hollow vehicle frame component forming method for another, to provide the predictable result of successfully forming the hollow vehicle frame component of Wirth when using the half shell method of  Flehmig.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).
Claims 19-20, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Nezan (7,240,769) and Hu (7,588,007).
	With respect to Claim 19, Wirth teaches a method of forming an acoustic volume (Figures 1-3, #6) in a vehicle component (1/10) comprising: providing a vehicle frame (1/10/9) member comprised of a plastic material (forming cavity portion #9) that includes a hollow cavity (9); and connecting at least one exhaust system (3) component (8) to the hollow cavity (9) to provide at least one acoustic volume (6) that is in parallel to the exhaust system component (8).  Wirth fails to explicitly teach wherein the plastic material is a composite material, and wherein the at least one exhaust system component comprises a component housing defining an internal cavity that receives at least one exhaust gas treatment element.  Nezan teaches a similar acoustic volume (26) formed from a hollow cavity component in a vehicle, wherein the hollow cavity is a composite plastic material (Col. 3, Lines 21-45).  Because Wirth teaches a generic plastic material without specifying the specific type of plastic material, and Nezan teaches forming a similar hollow cavity from a composite plastic material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth, with the apparatus of Nezan, to provide simple substitution of one known material for forming a hollow cavity acoustic volume in a vehicle for another, to provide the predictable result of successfully forming the hollow cavity acoustic volume from the composite plastic material, as is taught by Nezan.  KSR International Co. v. Teleflex Inc., 82 USPQ 2d 1385 (2007).  Hu teaches wherein it is known to connect at least one exhaust system component (Figures 8-13, #78) to an acoustic volume (#80 – will be the internal shell #7 of Wirth, when combined) to provide at least one acoustic volume (80, when combined) wherein at least one exhaust system component (78) comprises a component housing (defined by housing of #78) defining an internal cavity (clearly seen) that receives at least one exhaust gas treatment element (note that #78 is a catalytic converter – Coil. 8, Lines 1-7).  Because the use and function of catalytic converters to purify or remove contaminants from exhaust gas in exhaust systems are well known and obvious, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth, with the apparatus of Hu, so as to further purify exhaust gas within the exhaust system, as is well known in the art.
	With respect to Claim 20, Wirth and Hu teach wherein the vehicle frame member comprises an internal shell (Wirth, #9) comprised of the composite material (as taught by Nezan), the internal shell (Wirth, #9) being completely sealed and including at least one connection point (Wirth, defined by portion of #9 that connects to connection line #7, see Figure 4 for example; when combined with Hu - could be point wherein volume #80 connects to exhaust pipe #72 immediately upstream and downstream of catalytic converter #78), and including connecting the exhaust system component (Wirth #8, when combined with Hu #72/78) to the internal shell (Wirth, #9) at the connection point (Hu, point wherein volume #80 connects to exhaust pipe #72 immediately upstream and downstream of catalytic converter #78, when combined) to provide at least one acoustic volume (Wirth, #6; Hu, #80), and surrounding the internal shell with a protective cover (Wirth, could be the vehicle frame element its self, or any other vehicle component surrounding the acoustic volume #6, such as the outer vehicle body, for example).
	With respect to Claim 21, Wirth and Hu teach including providing a vehicle exhaust system (Wirth, Figures 1-3, when combined with Hu catalytic converter #78) having a hot end (upstream end having #78, identical Applicant’s hot end) that is located immediately downstream of an engine (Hu, #10) and a cold end (Wirth, downstream end having downstream-most muffler volume #5; Hu, downstream end having muffler #74) that is downstream of the hot end, and wherein an exhaust gas temperature at the hot end is higher on average than at the cold end (in the same way as Applicant’s), and including positioning the component housing (Hu, #78) immediately downstream of an engine exhaust manifold (70) or turbocharger and upstream from a muffler (Wirth, downstream-most of #5; Hu, #74) in the cold end.  
	With respect to Claim 23, Wirth and Hu teaches wherein the at least one exhaust system component comprises a catalytic converter (Hu, #78) that includes the component housing and the at least one exhaust gas treatment element (as defined in claim 19 above).
	With respect to Claim 24, Wirth and Hu teaches wherein the component housing (Hu, #78) includes a center housing portion the encloses the at least one exhaust gas treatment element (i.e. catalyst of catalytic converter), an inlet cone (defined by immediately upstream conical portion) that directs exhaust gas flow into the at least one exhaust gas treatment element, and an outlet cone (defined by immediately downstream conical portion) that directs treated exhaust gas flow exiting the at least one exhaust gas treatment element into an outlet pipe (portion of pipe #72 connected downstream of housing #78), and including connecting the at least one acoustic volume (80, when combined) to at least one of the inlet cone, center housing portion, or outlet cone (clearly seen).  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Nezan (7,240,769) and Hu (7,588,007), as applied to claim 21 above, and further in view of Takatsu (9,593,612).
	With respect to Claim 22, Wirth, Nezan and Hu are relied upon for the reasons and disclosures setoff forth above.  Hu further teaches positioning the component housing (Hu, #78) immediately downstream of an engine exhaust manifold (70) or turbocharger and upstream from a muffler (Wirth, downstream-most of #5; Hu, #74) in the cold end.  Wirth, Nezan and Hu fail to teach wherein the engine includes a turbocharger, such that the method includes positioning the component housing immediately downstream of the turbocharger.  Takatsu teaches a similar engine/exhaust system, wherein it is known to position the component housing (Figures 1 and 4, #11, when combined), which defines a catalytic converter (Col. 3, Lines 5-11, 29-36), immediately downstream of an engine exhaust manifold (Figure 4, #9) or immediately downstream of the turbocharger (5), as the turbo charger functions to boost intake gas/air to be supplied to the internal combustion engine (as is well known in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth as modified, with the apparatus of Takatsu, so as to boost intake gas/air to be supplied to the internal combustion engine (as is well known in the art).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wirth (8,453,792) in view of Hu (7,588,007), as applied to claim 25 above, and further in view of Takatsu (9,593,612).
	With respect to Claim 26, Wirth and Hu are relied upon for the reasons and disclosures setoff forth above.  Hu further teaches positioning the component housing (Hu, #78) immediately downstream of an engine exhaust manifold (70) or turbocharger and upstream from a muffler (Wirth, downstream-most of #5; Hu, #74) in the cold end.  Wirth and Hu fail to teach wherein the engine includes a turbocharger, such that the method includes positioning the component housing immediately downstream of the turbocharger.  Takatsu teaches a similar engine/exhaust system, wherein it is known to position the component housing (Figures 1 and 4, #11, when combined), which defines a catalytic converter (Col. 3, Lines 5-11, 29-36), immediately downstream of an engine exhaust manifold (Figure 4, #9) or immediately downstream of the turbocharger (5), as the turbo charger functions to boost intake gas/air to be supplied to the internal combustion engine (as is well known in the art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Wirth as modified, with the apparatus of Takatsu, so as to boost intake gas/air to be supplied to the internal combustion engine (as is well known in the art).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers the newly cited Hu reference to address all arguments presented by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837